Citation Nr: 1008583	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
mastoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
December 1951.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a February 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for left ear 
hearing loss and the reopened issue of entitlement to service 
connection for mastoiditis are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
mastoiditis was last denied in a December 1976 RO decision, 
and no appeal was initiated from that decision.

2.  Evidence received since the RO's December 1976 decision 
is new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for 
mastoiditis.




CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
December 1976 decision, and the Veteran's claim for service 
connection for mastoiditis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is taking action favorable to the 
Veteran by reopening the issue of entitlement to service 
connection for mastoiditis.  Accordingly, without deciding 
that any error was committed with respect to the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered as this decision poses no risk 
of prejudice to the Veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A June 1976 rating decision denied the Veteran's original 
claim for service connection for mastoiditis on the basis 
that the evidence of record did not establish that the 
Veteran's mastoiditis was incurred in or aggravated by his 
military service.  The RO found that the Veteran had 
mastoiditis prior to service and the preexisting condition 
was not aggravated by service.  In December 1976, the RO 
denied his claim to reopen the issue of service connection 
for mastoiditis.  The Veteran was provided notice of the 
December 1976 denial in the following month; however, he did 
not file an appeal.  Accordingly, the December 1976 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In 
October 2007, the Veteran filed a claim to reopen the issue 
of entitlement to service connection for mastoiditis.

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record received since the December 1976 decision 
includes 
VA outpatient treatment reports dated from June 2007 to July 
2007, the transcript of a January 2010 Board hearing, and 
various lay statements submitted by the Veteran.

Evidence received since the RO's December 1976 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for 
mastoiditis.  The Veteran submitted various lay statements 
alleging that his mastoiditis was aggravated by his military 
service.  He stated that he suffered from 


chronic ear aches from an early age, however, from age 12 on 
there were no symptoms of an ear infection until his 
enlistment in military service.  While at a military training 
center, the Veteran qualified to attend the Naval Academy, 
and had accepted the appointment.  Two weeks later, he had 
passed out, and an x-ray testing revealed a severe mastoid 
infection in the Veteran's left ear.  The Navy doctors did 
not offer any treatments at that time, and the Veteran was 
immediately discharged.  The Veteran contends that he 
underwent a radical mastoidectomy in June 1952, six months 
after his medical discharge, on the advice of the Navy 
Medical Board.  Specifically, in an October 2007 submission, 
the Veteran relayed his family doctor's opinion that the 
Veteran's in-service ear infection could have been treated 
with sufficient doses of antibiotics without undergoing a 
radical surgical procedure.  The Veteran reported that he had 
experienced severe hearing loss and loss of sense of 
direction and balance in his left ear as a result of the 
mastoidectomy.  The Board finds that the Veteran's lay 
testimony is consistent with the evidence of record, and is 
competent evidence as to lay-observable symptoms that he 
experienced ever since his military service.  Thus, presuming 
the credibility of this evidence, the evidence suggests that 
the Veteran's mastoiditis may have been aggravated by his 
military service.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Accordingly, the evidence received since the December 1976 
decision includes competent evidence which relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for mastoiditis.  
Therefore, it raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As 
such, the Veteran's claim of entitlement to service 
connection for mastoiditis is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for mastoiditis, the claim is 
reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
left ear hearing loss and mastoiditis.  Based upon its review 
of the Veteran's claims file, the Board finds there is a 
further duty to assist the Veteran with his claims herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

At a January 2010 Board hearing, the Veteran testified that a 
VA hearing test was conducted in December 2009.  A review of 
the Veteran's claims file revealed that no report of this 
hearing test is included in the claims file.  VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before VA, even where they are not actually before the 
adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The claims file currently contains VA treatment 
records through July 2007.  Therefore, the RO should request 
all VA medical treatment records pertaining to the Veteran 
from July 2007 to the present.

In addition, based on the lay testimony provided by the 
Veteran regarding his observable symptoms that he experienced 
severe hearing loss, and loss of sense of direction and 
balance in his left ear ever since the in-service ear 
infection, the Board finds that the Veteran must be afforded 
appropriate VA examination(s) to determine the current 
existence and etiology of any current left hearing loss 
and/or mastoiditis found.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the by the 
reopening of the Veteran's claim for 
entitlement to service connection for 
mastoiditis is completed.  In particular, 
the notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.


2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Regardless of 
his response, the RO must obtain the 
record of a December 2009 hearing test 
conducted at a VA Medical Center.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claims; and (d) notify the Veteran that 
that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must afford the 
Veteran appropriate VA examination(s) to 
determine the current existence and 
etiology of any left hearing loss and/or 
mastoiditis found.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

With regard to the issue of entitlement to 
service connection for left ear hearing 
loss, an audiological evaluation is 
necessary.  The results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination 
findings; the Veteran's military 
occupational specialty; any objective 
medical findings in the service treatment 
records, if available; statements of the 
Veteran; the previous VA audiological 
evaluations of record; the Veteran's 
history of inservice and postservice noise 
exposure; and any other pertinent clinical 
findings of record, the examiner must 
render an opinion as to whether any degree 
of any diagnosed hearing loss is related 
to his period of military service, or to 
any incident therein.

With respect to the reopened issue of 
entitlement to service connection for 
mastoiditis, following a review of the 
pre-service, service, and post-service 
medical records, the examiner must state 
whether any currently diagnosed mastoiditis 
pre-existed military service.  If a 
disorder is found to have pre-existed 
military service, the examiner must state 
the evidence upon which this opinion was 
made.  The examiner must then state whether 
it was permanently aggravated beyond its 
natural progression by military service.  
If any mastoiditis currently diagnosed is 
found not to have pre-existed military 
service, the examiner must state whether 
the currently diagnosed mastoiditis is 
related to the Veteran's military service.

A complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.


4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination(s) and to cooperate 
in the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination(s), documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the May 2009 statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  Expedited handling is 
required.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


